Citation Nr: 0001331	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  97-32 519A	)	DATE
	)
	)


THE ISSUE


Whether a February 3, 1987, decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to an 
evaluation in excess of 50 percent for anxiety reaction with 
a history of secondary alcoholism and drug abuse, also 
diagnosed as post-traumatic stress disorder, should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION


Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970, including service in the Republic of Vietnam.

This matter is before the Board as an original action on the 
motion of the veteran alleging CUE in a February 3, 1987, 
Board decision, which denied entitlement to an evaluation in 
excess of 50 percent for anxiety reaction with a history of 
secondary alcoholism and drug abuse, also diagnosed as post-
traumatic stress disorder (PTSD) (psychiatric disability).

By letter dated in May 1999, the Board provided to the 
veteran a copy of the final rule amending the Board's Rules 
of Practice governing review of Board decisions on the basis 
of clear and unmistakable error.  After receiving 
verification of the veteran's desire to seek such review, in 
August 1999, the Board notified the veteran's representative 
of additional time in which to file further response.  As 
such response was received at the Board later that same 
month, the matter is now ready for the Board's disposition.

The Board observes that, by letter dated December 5, 1997, 
the Board denied the veteran's motion for reconsideration of 
the February 3, 1987, decision.


FINDINGS OF FACT

1.  In a February 3, 1987 decision, the Board denied the 
veteran's claim of entitlement to an evaluation in excess of 
50 percent for his service-connected psychiatric disability.

2.  In June 1999, the veteran filed with the Board a motion 
to revise or reverse the February 3, 1987, decision of the 
Board on the basis of clear and unmistakable error.

3.  The veteran has not alleged any error in the February 3, 
1987, Board decision in terms that explain why the result of 
that decision would have been manifestly different but for 
the alleged error.


CONCLUSION OF LAW

The veteran's motion fails to allege, with the requisite 
specificity, a claim of CUE in the February 3, 1987, Board 
decision.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges clear and unmistakable error in the Board 
decision of February 3, 1987, in failing to establish 
entitlement to an evaluation in excess of 50 percent for his 
service-connected psychiatric disability.  Until recently, a 
claimant was precluded from collaterally attacking a prior 
final Board decision by alleging clear and unmistakable error 
in a rating decision that was subsumed in that decision.  
Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  However, 
effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 
Supp. 1999)) permit challenges to decisions of the Board on 
the grounds of clear and unmistakable error.  Final 
regulations amending the Rules of Practice before the Board 
were promulgated and became effective February 12, 1999, 
providing for procedures to challenge prior Board decisions 
on the basis of clear and unmistakable error.  64 Fed. Reg. 
2134-2141 (1999).  It is apparent, however, that Congress, in 
creating § 7111, intended VA to follow the established case 
law defining clear and unmistakable error.  64 Fed. 
Reg. 2134, 2137 (1999).  This case law is found primarily in 
the precedent opinions of the United States Court of Appeals 
for Veterans Claims (formerly known as the United States 
Court of Veterans Appeals) (Court).  Clear and unmistakable 
error is defined in Rule 1403(a) of the Rules of Practice 
(codified at 38 C.F.R. § 20.1403(a)) as "the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law as it existed when that decision was made.  64 Fed. 
Reg. 2134, 2139 (1999) (codified at 38 C.F.R. § 20.1403(b)); 
see Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

In the Russell case, 3 Vet. App. 310, the Court propounded a 
three-pronged test for determining when there is CUE present 
in a prior decision.  These are (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  Only if this threshold requirement is met 
does the Board have any obligation to address the merits of 
the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) 
(distinguishing denial of CUE due to pleading deficiency and 
denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 
(1995) (same).  The Court has also held that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  See Elkins v. Brown, 8 Vet. 
App.  391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

In an August 1985 statement, which was filed at the RO that 
same month, the veteran asserted entitlement to an increased 
rating for his service-connected psychiatric disability.  
Here, by a February 3, 1987, decision, the Board denied 
entitlement to an evaluation in excess of 50 percent for the 
veteran's service-connected psychiatric disability.  In June 
1999, the veteran filed with the Board a motion to revise or 
reverse the February 3, 1987, decision of the Board, on the 
basis of CUE.  The basis of the veteran's June 1999 motion is 
that the evidence before the Board in February 1987, and 
particularly a December 1985 private medical report prepared 
by his treating physician, Dr. Vipin C. Patel, supported 
entitlement to a 100 percent rating for his service-connected 
psychiatric disability, and as such, an earlier effective 
date for total schedular evaluation, which has been assigned 
effective June 1, 1987, should be awarded.

The pertinent evidence of record at the time of the Board's 
February 3, 1987, decision included a July 1984 VA 
psychiatric examination report; a July 1985 VA report 
relating to the veteran's eligibility for participation in 
VA's vocational rehabilitation program; the December 1985 
private medical report prepared by Dr. Patel; the transcript 
of the veteran's testimony at a hearing held in April 1986 
hearing before a hearing officer at the RO; statements of the 
veteran; and written argument prepared by his accredited 
representative.

The July 1984 VA psychiatric examination report reflects that 
the veteran provided a history of having had a psychiatric 
disability since serving in the Republic of Vietnam.  In 
addition, he stated that, due to the disability, he had been 
"asked to leave" several jobs; he also indicated that he 
was currently participating in a VA vocational rehabilitation 
program.  Further, he reported that he was being treated by 
Dr. Patel for approximately four years, and that he was 
treating the disability with Valium and Stelazine.  The 
veteran also stated that he abused cannabis and ethanol.  The 
veteran indicated that his psychiatric disability was 
manifested by survivor guilt, episodes of uncontrollable 
rage, feelings of isolation and polysubstance abuse.  

The physician reported that was casually dressed and appeared 
to be his stated age.  In addition, the examination revealed 
that the veteran's speech was slurred but that there were no 
psychomotor abnormalities.  The examiner further indicated 
that the veteran's breath had a discernable odor of alcohol, 
and added that the veteran acknowledged to having smoked a 
marijuana cigarette immediately prior to the interview.  In 
addition, the examination disclosed that the veteran's affect 
was often inconsistent with his expressed thought content.  
The physician further reported that the veteran was at times 
inappropriately humorous, while at other times he exhibited 
marked anger about his current life situation.  The 
examination also revealed that his memory was extremely 
compromised and that his insight was "extremely poor."  The 
examiner further reported that the veteran denied having 
suicidal or homicidal ideations or intentions, as well as 
auditory hallucinations.  Finally, noting the veteran's 
current treatment by Dr. Patel, as well as his participation 
in the VA vocational rehabilitation program, the examiner 
stated that the veteran appeared to exhibit motivation to 
improve his condition.

The diagnoses were PTSD and mixed polysubstance abuse.  In 
addition, with respect to his overall impression of the 
veteran's condition, the physician stated that the veteran 
current mental state would leave him moderately impaired in 
terms of obtaining and maintaining gainful employment.  He 
added that it appeared that his level of anxiety rendered him 
in need of polysubstance abuse and that he had yet to work 
through an essential anger regarding his military experience.  
Although he cautioned that the veteran's prognosis remained 
guarded, he noted that the veteran would benefit from his 
continued private psychotherapy.

The July 1985 vocational rehabilitation report, which was 
prepared by a VA psychologist, reflects that that examiner 
concluded that, as a result of his service-connected 
psychiatric disability, the veteran was so adversely affected 
that his ability to concentrate on training prevented him 
from "carrying out his intentions."  As a result, the 
examiner indicated that he did not consider the veteran a 
suitable candidate for a rehabilitation program.  The 
examiner added "[I]ndeed, you may be unable to complete a 
training program and pursue gainful employment in the 
forseeable future."

In the December 1985 report, Dr. Patel indicated that he had 
been treating the veteran for his psychiatric disability 
since November 1980.  In addition, he stated that it was 
apparent that the veteran had a long-standing history of 
emotional difficulties that were characterized by social 
isolation, paranoia and occasional auditory hallucinations of 
a non-specific nature, which were worse at night.  Dr. Patel 
added that, as a result of the hallucinations, the veteran 
was unable to sleep at night and that he "imbibed" alcohol.  
Dr. Patel further reported that the veteran had flashbacks 
regarding his Vietnam experiences and awakened many times 
"sweating profusely and terrified."  The physician added 
that, overall, the veteran remained a hostile individual who 
was a social isolate and whose only support was his elderly 
parents.  In addition, he reported that the veteran had 
"tried various jobs, which he has had to give up because of 
difficulty with concentration, [an inability] to follow or 
take orders from others and a hostility to people in 
general."  In this regard, Dr. Patel stated that the veteran 
marriage ended due to these attitudes.

Dr. Patel also reported that the veteran was participating in 
a VA vocational rehabilitation program but that he was unable 
to complete it due to his psychiatric impairment.  In 
addition, he opined that, based on his five-year clinical 
experience with the veteran, the veteran was not able to hold 
gainful employment for any length of time.  He diagnosed the 
veteran as having chronic PTSD and a schizotypal personality 
disorder.  Subsequent to offering his diagnosis, he indicated 
that the veteran was seen three times a month for 
psychotherapy and that the veteran was taking Stelazine and 
Valium to treat his psychiatric condition.

During his April 1986 hearing, the veteran testified that his 
psychiatric disability was productive of almost nightly 
nightmares and that he slept for only approximately four to 
five hours each night.  He also reported that he had no 
friends, did not socialize and was unable to "take crowds."  
In addition, the veteran stated that, since his discharge, he 
had been "asked to leave" several employment positions 
because he was unable to get along with others, and that six 
months represented the longest period of employment at any 
one job.  He also indicated that vocational rehabilitation 
program had concluded that he was "unemployable."  The 
veteran further reported that he was receiving psychiatric 
care on a weekly basis.  In addition, subsequent to the 
hearing, the veteran submitted a list of employers that he 
indicated that he had contacted during September and October 
1985 in his attempt to obtain employment.

In various statements, the veteran maintained that his 
service-connected psychiatric disability had worsened and 
that at least a 70 percent rating was warranted for this 
disability.  In this regard, he essentially indicated that, 
due to his psychiatric disability, he was unemployable and 
had been so for many years.  In this regard, he cited to his 
recent termination from the VA vocational rehabilitation 
program.  

In addition, in written argument dated in November 1986, his 
representative argued that the disability had worsened since 
the most recent VA examination.  His representative also 
extensively cited to Dr. Patel's December 1985 report, as 
well as to some of the findings contained in the July 1984 VA 
examination report to show that the disability was more 
severely disabling than represented by the 50 percent 
evaluation.  In doing so, his representative urged the Board 
to conclude that the more recent evidence submitted by Dr. 
Patel was more probative regarding the severity of the 
veteran's psychiatric disability; alternatively, his 
representative requested that the matter be remanded in order 
to afford the veteran "a special psychiatric evaluation and 
a social and industrial survey."

In a February 1987 decision, the Board denied the veteran's 
claim of entitlement to an evaluation in excess of 50 percent 
for his psychiatric disability.  In reaching that 
determination the Board discussed, in detail, the medical 
evidence contained in the July 1984 VA psychiatric 
examination report, Dr. Patel's December 1985 report, the 
July 1985 letter from the VA vocational rehabilitation 
psychologist, as well as the veteran's contentions, including 
those he advanced at his April 1986 hearing.  In doing so, 
the Board found that the veteran's disability was principally 
manifested by nightmares, survivor guilt, episodes of 
uncontrollable rage, feelings of isolation and impaired 
memory; however, the Board determined that serious social and 
pronounced industrial inadaptability had not been shown.  The 
Board also concluded that some of the veteran's psychiatric 
impairment was due to the presence of a personality disorder, 
a condition for which service connection may not be 
established.  In addition, the Board found that the evidence 
of record provided sufficient detail to render a fair 
determination.

As reported in the February 3, 1987, decision, the criteria 
then in effect for rating the disability pursuant to 
Diagnostic Code 9411 of the VA's Schedule for Rating 
Disabilities, provided that a 50 percent rating was warranted 
for PTSD where the ability to establish and maintain 
effective or favorable relationships with people was 
substantially impaired and where the reliability, 
flexibility, and efficiency levels were so reduced by reason 
of psychoneurotic symptoms so as to result in severe 
industrial impairment.  In addition, the Board observed that 
a 70 percent evaluation under that code required that the 
ability to establish and maintain effective or favorable 
relationships with people be seriously impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was pronounced impairment in the ability to obtain 
and retain employment.

The veteran contends that the Board commited clear and 
unmistakable error when it denied his claim in February 1987 
because the evidence of record at the time of that decision 
undebatably warranted an evaluation higher than 50 percent 
for his psychiatric disability.  In support, both the veteran 
and his representative point to the evidence then of record, 
and especially the findings contained in Dr. Patel's December 
1985 report.  For the following reasons, the Board believes 
that this statement fails to frame, as a pleading matter, a 
valid claim of CUE.

Clearly, the veteran does not allege that the correct facts 
were not before the Board as he points to Dr. Patel's 
December 1985 report, which the Board specifically 
considered.  Instead, the veteran is implicitly challenging 
the Board's unstated determination that the July 1984 VA 
psychiatric examination report was the most probative 
evidence regarding the severity of the veteran's psychiatric 
disability, rather than Dr. Patel's December 1985, the July 
1985 assessment of the VA vocational rehabilitation 
psychologist or his statements and testimony.  This is 
certainly not the kind of error that compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  The 
July 1984 examination was conducted by VA physician, and to 
the extent that the veteran is arguing that the opinions of 
his private physician warranted greater weight than the VA 
examiner's, and that the doctrine of reasonable doubt was not 
adequately considered, the Board notes that allegations that 
previous adjudications have improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Baldwin v. West, 13 Vet. 
App. at 5; Damrel v. Brown, 6 Vet. App. at 246.  

Moreover, to the extent that he may implicitly be arguing 
that the Board should have remanded the case for additional 
development, to include psychological testing and a social 
and industrial survey, the Board notes again that VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  See Elkins v. Brown, 8 Vet. 
App. at 396; Caffrey v. Brown, 6 Vet. App. at 382.  

Because the veteran's motion fails to allege CUE with the 
requisite specificity, there is no requirement that the Board 
address the merits of the issue.  64 Fed. Reg. at 2139 (1999) 
(codified at 38 C.F.R. §  20.1404); see Fugo v. Brown, 6 Vet. 
App. 40, 45 (1993).  Accordingly, the motion must be denied 
due to the absence of legal merit.  64 Fed. Reg. at 2139 
(1999) (codified at 38 C.F.R. §  20.1404(b)); see Rivers v. 
Gover, 10 Vet. App. 469, 472-73 (1997); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995).  In any event, the Board notes 
that there was evidence in the record supporting the Board's 
decision, and there is no evidence of the type of error which 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 1403(b).


ORDER

The veteran's motion to revise or reverse the February 3, 
1987, decision of the Board of Veterans' Appeals, which 
denied entitlement to an evaluation in excess of 50 percent 
for anxiety reaction with a history of secondary alcoholism 
and drug abuse, also diagnosed as post-traumatic stress 
disorder, is insufficiently specific; therefore, his motion 
is denied.



		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals


 


